DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (US PG. Pub. 2015/0305142).

Regarding claim 1 – Matsuda teaches a printed circuit board (fig. 2 rotated 180 degrees, 100 [paragraph 0083] Matsuda states, “printed circuit board 100”), comprising: an insulating body (insulation layers 10 & 80); a wiring pattern (20 [paragraph 0087] Matsuda states, “signal line 20”) embedded in the insulating body (10/80); a first conductor pattern (123 [paragraph 0080] Matsuda states, “copper foil layer 123”) disposed on the insulating body (upper layer 122 of insulating body 10/80), and overlapping (vertically overlapping) at least a portion of the wiring pattern (20) in a first direction (vertical direction); and first conductive vias (left and right vias 90 [paragraph 0081] Matsuda states, “electrically connected via through-holes 90”) each penetrating a portion of the insulating body (penetrating insulating body portion 10), and respectively disposed on opposite sides (left and right side) of the wiring pattern (20), in a second direction (horizontal direction) orthogonal to the first direction (vertical direction), to surround at least a portion of the wiring pattern (20; claimed structure shown in figure 2), wherein each first conductive via (left and right vias 90) extends from the first conductor pattern (123) in the first direction (vertical direction) towards a level of the wiring pattern (20) and has a first surface (lower surface of first conductive via 90; see annotated figure 2 show below) connected to the first conductor pattern (123), and a second surface (upper surface of first conductive via 90), opposite to the first surface in the first direction, connected to the insulating body (10/80).

    PNG
    media_image1.png
    726
    1146
    media_image1.png
    Greyscale

Regarding claim 24 – Matsuda teaches the printed circuit board of claim 1, wherein the second surface (fig. 2 rotated 90 degrees, top surface of 114) is completely in contact with the insulating body (10/80; figure 2 shows 114 being in complete contact with layer 80 of insulating body 10/80).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Kawabata et al. (US PG. Pub. 2007/0119541).

Regarding claim 8 – Matsuda teaches the printed circuit board of claim 1, but fails to teach wherein the insulating body comprises a first resin layer including a thermosetting resin, and a second resin layer disposed on the first resin layer and including a thermoplastic resin, the wiring pattern is embedded in the first resin layer, the first conductor pattern is disposed on the second resin layer, and each first conductive via penetrates the second resin layer and a portion of the first resin layer.
 	Kawabata teaches a printed circuit board (fig. 1, 100 [paragraph 0089] Kawabata states, “circuit board 100”) wherein the insulating body (see insulating layers of PCB 100) comprises a first resin layer (111 & 112) including a thermosetting resin ([paragraph 0088] Kawabata states, “resin layers 111 and 112 can be made of thermosetting”), and a second resin layer (101 [paragraph 0089] Kawabata states, “layers 101 and 102…thermoplastic resin”) disposed on the first resin layer (111) and including a thermoplastic resin (discussed in paragraph 0089), the wiring pattern (140 [paragraph 0114] Kawabata states, “wiring patterns 130 and 140”) is embedded in the first resin layer (111), the first conductor pattern (fig. 22, 162 [paragraph 0117] Kawabata states, “base conductor layer 162”) is disposed on the second resin layer (101), and each first conductive via (186 [paragraph 0113] Kawabata states, “through electrodes 185 and 186”) penetrates the second resin layer (101) and a portion of the first resin layer (portion of 111 is shown to be penetrated by the via 186).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit board having the first and second resin layers and the wring pattern structure as taught by Matsuda with the first resin layer being a thermosetting resin and the second resin layer being a thermoplastic resin as taught by Kawabata because Kawabata states regarding these layers and material selection, “In this embodiment, the core layers 101 and 102 serve as the outermost layers of the multilayer circuit board 100 and the less strong resin layers 111 and 112 are interposed between them. Therefore, the entire thickness can sufficiently be reduced while assuring high strength” [paragraph 0089].

Regarding claim 9 – Matsuda in view of Kawabata teach the printed circuit board of claim 8, wherein the first resin layer (Kawabata; fig. 1, 111 & 112) comprises polyphenylene ether (PPE) ([paragraph 0088] Kawabata states, “resin layers 111 and 112 can be made of thermosetting…PPE”), and the second resin layer (101) comprises a liquid crystal polymer (LCP) ([paragraph 0089] Kawabata states, “layers 101 and 102 are made of…liquid crystal polymers”)

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Krivec (US PG. Pub. 2019/0116664).

Regarding claim 13 – Matsuda teaches the printed circuit board of claim 1, wherein the printed circuit board (fig. 2, 100) has a flexible region ([claim 18] Matsuda states, “a flexible printed circuit board”), and the flexible region comprises the insulating body (10 & 80), the wiring pattern (20), the first conductor pattern (123), and the first conductive vias (90; claimed structure shown in figure 2).
 	Matsuda fails to teach wherein the printed circuit board has a rigid region and a flexible region.
 	Krivec teaches a printed circuit board (fig. 12) wherein the printed circuit board has a rigid region (region having stackup of layers 422, 102 and 424) and a flexible region (882 [paragraph 0097] Krivec states, “882 bent portion”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board having a flexible region as taught by Matsuda with the flexible region connected to a rigid region as taught by Krivec because this rigid portion will be idea for connecting components thereto and ensure strong electrical/mechanical connections that would not be apparent on a flexible portion.

Regarding claim 14 – Matsuda in view of Krivec teach the printed circuit board of claim 13, wherein the printed circuit board (Krivec; fig. 12) includes a plurality of rigid regions (two rigid regions on opposite side of flexible region 882), and the flexible region (882) connects the plurality of rigid regions (claimed structure shown in figure 12).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over We et al. (US PG. Pub. 2021/0028539) in view of Matsuda

Regarding claim 15 – We teaches a module (figs. 2A-2B [title] We states, “Enhanced Antenna Module”), comprising: a printed circuit board (140) having a rigid region (240 [paragraph 0025] We states, “portion 240 and/or the second portion 250 are rigid portions”) and a flexible region (260 [paragraph 0025] We states, “flexible portion 260”) connected to the rigid region (see fig. 2A); and an electronic component (130 [paragraph 0028] We states, “RFIC 130”) mounted on the rigid region (claimed structure shown in figure 1).
	We does not teach wherein the flexible region includes an insulating body, a wiring pattern embedded in the insulating body, a conductor pattern disposed on the insulating body, and conductive vias penetrating a portion of the insulating body, wherein each conductive via extends from the conductor pattern in an extending direction towards a level of the wiring pattern and has a first surface connected to the conductor pattern, and a second surface, opposite to the first surface in the extending direction, connected to the insulating body, and the conductor pattern and the conductive vias surround at least a portion of the wiring pattern.
 	Matsuda teaches a flexible region (fig. 2 rotated 180 degrees, 100 [paragraph 0083 & claim 18] Matsuda states, “printed circuit board 100…flexible printed circuit board”) wherein the flexible region (100) includes an insulating body (insulation layers 10 & 80), a wiring pattern (20 [paragraph 0087] Matsuda states, “signal line 20”) embedded in the insulating body (10/80), a conductor pattern (123 [paragraph 0080] Matsuda states, “copper foil layer 123”) disposed on the insulating body (upper layer 122 of insulating body 10/80), and conductive vias (left and right vias 90 [paragraph 0081] Matsuda states, “electrically connected via through-holes 90”) penetrating a portion of the insulating body (10/80), wherein each conductive via (90) extends from the conductor pattern (123) in an extending direction (vertical direction) towards a level of the wiring pattern (20) and has a first surface (lower surface of first conductive via 90; see annotated figure 2 show above) connected to the conductor pattern (123), and a second surface (upper surface of first conductive via 90), opposite to the first surface in the extending direction, connected to the insulating body (10/80), and the conductor pattern (123) and the conductive vias (90) surround at least a portion of the wiring pattern (20; claimed structure shown in annotated figure 2 above).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the module having a PCB with a flexible and rigid region as taught by We with the flexible region having a conductor pattern and conductive vias surrounding a wiring pattern as taught by Matsuda because Matsuda states regarding its flexible region structure, “the present invention is to provide a printed circuit board capable of reducing the transmission loss under high-speed signal transmission without relying upon thickening of the insulating resin layer, and is excellent in productivity and reliability, and a method of manufacturing such printed circuit board.” [paragraph 0016]. Additionally, this structure will provide shielding (through grounding elements 70 and 30) on three sides of the wiring pattern.

Regarding claim 16 – We in view of Matsuda teach the module of claim 15, further comprising an antenna region (We; figs. 2A-2B, 138 [paragraph 0029] We states, “antenna 138”) disposed on an opposite side of the rigid region (240) from a side on which the electronic component (130) is mounted on the rigid region (240), wherein the electronic component (130) comprises a radio frequency integrated circuit (RFIC) ([paragraph 0028] We states, “RFIC 130”).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Ho et al. (US PG. Pub. 2015/0034364).

Regarding claim 22 – Matsuda teaches the printed circuit board of claim 1, but fails to teach wherein the first conductor pattern and the second vias include a same seed layer.
 	Ho teaches a printed circuit board (fig. 10 [title] Ho states, “flexible printed circuit board”) wherein the first conductor pattern (fig. 10, 22) and the first conductor vias (24) include a same seed layer (18 [paragraph 0018] Ho states, “seed layer 18”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board having the first conductor pattern and the first conductor vias as taught by Matsuda with the first conductor pattern and the first conductor vias including a same seed layer as taught by Ho because Ho states regarding the seed layer, “enhancing an adhesive force of the first seed layer 18 and the second seed layer 19 on the corresponding surfaces of the flexible wiring board 10” [paragraph 0013]. It is well known that seed layers improve the bonding strength of wirings to insulation layers.
Allowable Subject Matter
Claims 2-7, 10-12 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17-21 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8-9, 13-16, 22 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847